Opinion issued January 13, 2022




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-21-00538-CV
                           ———————————
              IN RE ZACHARY CHARLES MCNEIL, Relator



           Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator Zachary Charles McNeil (“Relator”) filed a petition for writ of

mandamus complaining of the Honorable Janet B. Heppard’s (“Respondent”)

September 8, 2021 order denying Relator’s plea to the jurisdiction and granting

temporary orders in a suit to Adjudicate Parentage and Affecting the Parent-Child

Relationship filed by Real Party in Interest Victoria Ann Stern (“Real Party”)

involving Relator’s and Real Party’s minor child. Relator complains of the trial
court’s “granting of subject-matter jurisdiction” and seeks an order from this Court

directing Respondent to vacate her “September 8, 2021 temporary order.”1

      We deny the petition for writ of mandamus.         All pending motions are

dismissed as moot.

                                 PER CURIAM

Panel consists of Justices Goodman, Rivas-Molloy, and Farris.




1
      The underlying case is In the Interest of [C.J.S.], a child, Cause No. 21-DCV-
      281601, pending in the 387th District Court of Fort Bend County, Texas, the
      Honorable Janet B. Heppard presiding.
                                         2